Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
                                                                 FILED
                                                              Dec 31 2012, 11:06 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,                            CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
 collateral estoppel, or the law of the case.                              tax court




ATTORNEYS FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

STEPHEN T. OWENS                                     GREGORY F. ZOELLER
Public Defender of Indiana                           Attorney General of Indiana

J. MICHAEL SAUER                                     MICHAEL GENE WORDEN
Deputy Public Defender                               Deputy Attorney General
Indianapolis, Indiana                                Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

ARTHUR JOHN BRYANT,                                  )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 31A04-1109-PC-542
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE HARRISON SUPERIOR COURT
                            The Honorable Roger D. Davis, Judge
                                Cause No. 31D01-0506-PC-2


                                         December 31, 2012

      MEMORANDUM DECISION ON REHEARING - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       In his petition for rehearing, Bryant seeks reconsideration of his argument that his

attorneys were ineffective due to their failure to object to testimony about the conversation he

had with his mother during their meaningful consultation at the police station. We grant

Bryant’s petition for the limited purpose of clarifying our opinion.

       Two officers eavesdropped on Bryant’s meaningful consultation with his mother at the

police station. Bryant’s pre-trial motion to suppress the testimony was denied and at trial,

Detective Bauman was allowed to testify over objection about the conversation that was

overheard. Officer Whelan testified next about what was overheard, but defense counsel did

not object. On direct appeal, we found that the error in admitting Detective Bauman’s

testimony was harmless because it was cumulative of Officer Whelan’s testimony, to which

no objection was lodged. On appeal from the denial of Bryant’s petition from post-conviction

relief, Bryant argued that his trial counsel were ineffective for failing to object to Officer

Whelan’s testimony about the same matter.

       Counsel for Bryant testified that in general one strategy at trial is not to object too

frequently for fear of leaving the jury with the impression that the defendant has something to

hide. Counsel also testified that an objection should have been lodged to Officer Whelan’s

testimony because the error would have been preserved for purposes of appeal. To prove

ineffective assistance of counsel for failure to object, however, a petitioner must establish

that an objection would have been sustained, and that he was prejudiced by the failure to

object. Timberlake v. State, 690 N.E.2d 243 (Ind. 1997). Given the trial court’s prior ruling

on the testimony of Detective Bauman, an objection likely would not have been sustained.

Bryant has failed to meet his burden.
       Moreover, Bryant was not prejudiced by his counsel’s failure to object because there

was substantial independent evidence of his guilt such that it is unlikely the erroneously

admitted evidence played a role in his conviction. See Sundling v. State, 679 N.E.2d 988

(Ind. Ct. App. 1997) (erroneous admission of evidence is harmless where there was

substantial independent evidence of guilt such that erroneously admitted evidence likely

played no role in the conviction). Here, jeans were found in the trunk of the vehicle where

Bryant’s step-mother’s body was found. DNA tests of the jeans revealed that they were

stained with Bryant’s step-mother’s bodily fluids and that Bryant had worn them. Bryant

gave away some of his step-mother’s jewelry and pawned some of her property. He showed

the car to his friends, while his step-mother’s body remained in the trunk, and drove around

in that car for a number of days. In short, the erroneously admitted evidence likely had no

impact on Bryant’s conviction given the strength of the State’s case against him.

       Judgment affirmed.

BROWN, J., and PYLE, J., concur.